 



Exhibit 10.2
May 16, 2005
Mr. John Vuko
Chief Financial Officer
Genitope Corporation
525 Penobscot Drive
Redwood City, CA 94063

     
RE:
  CONSTRUCTION AGREEMENT RELATED TO LEASE AGREEMENT DATED MAY 16, 2005 FOR
BUILDING 5, BY AND BETWEEN THE JOHN ARRILLAGA SURVIVOR’S TRUST AND THE RICHARD
T. PEERY SEPARATE PROPERTY TRUST, AS LANDLORD, AND GENITOPE CORPORATION, A
DELAWARE CORPORATION, AS TENANT, FOR ALL OF THAT CERTAIN 109,786+ SQUARE FOOT
BUILDING LOCATED AT 6900 DUMBARTON CIRCLE, FREMONT, CALIFORNIA.

Gentlemen:
     This construction agreement (“Agreement”) will confirm our agreement
relative to the shell of the building and interior improvements related thereto
to be constructed by Landlord on the property leased under the lease referenced
above, hereinafter referred to as the “Lease”, and shall be considered a part of
the Lease.
     1. DEFINITIONS: As used in this Agreement, the following terms shall have
the following meanings, and terms which are not defined below, but which are
defined in the Lease which are used in this Agreement, shall have the meanings
ascribed to them by the Lease:
          A. Shell Improvements: The term “Shell Improvements” shall mean the
following which have been constructed by Landlord: (i) the shell of a two story
industrial building containing approximately 109,786± square feet (not including
(a) any atriums, covered entrances or egresses and covered Building loading
areas which would bring the total Building size to 111,465 ± square feet, and
(b) any potential bridge between this Building 5 and adjacent Building 6 (the
“Building Connector”)), consisting of foundation, first and second story floor
slab, building exterior precast concrete panels, building exterior window wall
system (including standard ten foot high exterior doors and standard exterior
door hardware), load bearing walls, roof system for standard loading, roof
membrane, roof screen; (ii) sitework improvements consisting of offsite sanitary
sewer piping from street main to property line, offsite domestic water and fire
service from street mains to property line, full “shell” fire-sprinkler systems;
functional interior stairs per plan (concrete-filled metal stair tread pans in
unfinished gypsum-board enclosures with no hand rails or finishes); 2-elevator
core with one elevator installed and functional (State inspected and signed
off); (iii) primary electrical power to pad-mounted transformers adjacent to
Building, electrical power to panels within electrical room of Building
sufficient to support elevator, emergency interior lighting, utility power and
lighting in electrical and elevator equipment rooms; exterior parking lot
standards & lighting; interior roof insulation; Building security system;
telephone utility conduits from telephone utility vault at the street to
electrical room in the Building; gas line stubbed from street to proposed gas
meter pad location outside Building proximate to transformer; domestic water
stubbed into interior of building; sanitary sewer gut line installed under slab
from end stair well to end stair well connected to the exterior service of the
Building; storm offsite and onsite storm sewer (for exterior water drainage
system), paving and parking areas, striping, sidewalks, parking curbs, gutters,
irrigation system and landscaping. The plans for the Shell Improvements are
known hereafter as the “Shell Plans”. Notwithstanding anything to the contrary
herein, (i) all Shell Improvements provided by Landlord are Landlord’s standard
items, and (ii) Landlord shall not be responsible or liable to construct any
other improvements, of any type whatsoever, to the shell or to the exterior or
interior of said Building and/or Premises.
          B. Interior Improvements: The term “Interior Improvements” shall mean
all improvements to be constructed by Tenant and paid for by Tenant as
hereinafter set forth, and not included in the Shell Improvements set forth in
Paragraph 1B above e.g., by way of example the Interior Improvements shall
include and not be limited to, interior and exterior fire protection system to
the extent not already existing at or in the shell as of the date of this
Agreement; interior domestic water piping and electrical system; heating and
air-conditioning system complete including associated roof screen(s), building
interior sanitary system, interior water and gas piping systems, processing
piping (if any), standard stair handrails, standard ten foot high suspended
ceilings, standard ten foot high interior doors

 



--------------------------------------------------------------------------------



 



with standard door hardware in office areas and areas leading into the general
laboratories and ceiling systems and heights, door heights and hardware in
laboratories and manufacturing areas specific to and appropriate for their
function and typical of a biotech laboratory/manufacturing environment, interior
walls and movable or non-movable floor to ceiling partitioning, toilet cores and
restrooms, painting, interior carpeting, vinyl floor covering, loading docks (if
any), additional utility pads (including all construction elements of subject
utility pads, including but not limited to enclosures), all permit and plan fees
of any type whatsoever related to the Interior Improvements and Builder’s Risk
insurance premiums as related to the Interior Improvements. Notwithstanding the
foregoing, the term “Interior Improvement Costs” shall not include real property
taxes and assessments accruing prior to the Commencement Date. Such costs are
covered in Paragraph 8 (“Tax Increases During Construction Period”) below.
          C. Improvements: The term “Improvements” shall mean the Shell
Improvements and the Interior Improvements.
          D. Performance Schedule: The term “Performance Schedule” shall mean
the estimated times for commencement and performance of construction obligations
contained in Paragraph 2 of this Agreement.
          E. Architect: The term “Architect” shall mean Dowler-Gruman Architects
or such other licensed architect selected by Tenant and reasonably approved by
Landlord with respect to the Interior Improvements.
          F. Prime Contractor(s): The term “Prime Contractor” shall mean XL
Construction, Rudolph & Sletten, DPR or Dome Construction or such other licensed
general contractor selected by Tenant and reasonably approved by Landlord with
respect to the Interior Improvements.
          G. Substantial Completion: The term “Substantial Completion” (and
“Substantially Completed”) shall mean the date when all of the following have
occurred with respect to the Interior Improvements in question: (i) the
construction of the Interior Improvements in question have been substantially
completed in accordance with the approved plans therefore except for “punch
list” items which, for purposes of this Construction Agreement, shall mean minor
details of the Construction which are incomplete or defective; and (ii) Tenant
has executed a certificate or statement representing that such Interior
Improvements have been substantially completed in accordance with the plans and
specifications therefore except for punch lists items; and (iii) the Building
Department of the City of Fremont has completed its final inspection of such
Interior Improvements and has “signed off” the building inspection card
approving such work as complete except for punch list items.
          H. Lease Commencement Date: The term “Lease Commencement Date” shall
mean May 16, 2005. The requirement of Tenant to pay Basic Rent commences six
(6) months from the Lease Commencement Date (May 16, 2005).
     2. Performance Schedule: Tenant desire to cause the Interior Improvements
to be Substantially Completed by May 15, 2008 or three (3) years following the
Lease Commencement Date. Set forth in this Paragraph is a schedule of certain
dates relating to Tenant’s and Landlord’s obligations regarding the approval of
plans and the construction of the Interior Improvements (the “Performance
Schedule”) that must be adhered to in order to achieve Substantial Completion of
all Interior Improvements by three (3) years following the Lease Commencement
Date. Tenant and Landlord shall be obligated to use commercially reasonable
efforts to perform their respective obligations within the time periods set
forth in the Performance Schedule and elsewhere in this Agreement. The parties
acknowledge that the Performance Schedule is only an estimate of the time needed
to complete certain stages of the construction process, and the failure to
accomplish any step in the process set forth in the Performance Schedule within
the applicable time period shall not constitute a default unless such failure
constitutes a breach of the obligation to use reasonable efforts to perform its
obligations within the time periods set forth in the Performance Schedule and
elsewhere in this Agreement and appropriate notice has been given and any
applicable cure period has expired. The Performance Schedule is as follows:

                              RESPONSIBLE     ACTION ITEMS   DUE DATE   PARTY  
 
A.
  Delivery of Shell Plans to Tenant   Tenant acknowledges that said Shell Plans
were provided to Tenant prior to the execution of this Agreement.   Landlord    
 
               
B.
  Delivery to Landlord of Preliminary Interior Improvement Plans   As soon as
reasonably possible following the Lease Commencement Date   Tenant    

 



--------------------------------------------------------------------------------



 



             
C.
  Approval of Preliminary Interior Improvement Plans by Landlord   Within
10 days after Landlord receives Preliminary Interior Improvement Plans  
Landlord
 
           
D.
  Delivery of Final Interior Improvement Plans to Landlord   Within 30 days
after Landlord approves Preliminary Interior Improvement Plans   Tenant
 
           
E.
  Approval by Landlord of Final Interior Plans   Within 10 days after Landlord
receives Final Interior Plans   Landlord
 
           
F.
  Submittal of Final Interior Improvement Plans to City for Plan Check/Permit  
Within 30 days after Tenant receives Landlord’s approval of the Final Interior
Plans   Tenant
 
           
G.
  Obtain Building Permit for Interior Improvements   As soon as reasonably
possible after submittal of Interior Improvement Plans for Permit   Tenant
 
           
H.
  Deliver Letter of Credit to Landlord as required by Paragraph 4.C (“Letter of
Credit Requirement”) below   10 business days prior to commencement of
construction of Interior Improvements   Tenant
 
           
I.
  Commencement of Construction of Interior Improvements   As soon as reasonably
possible after receipt of Building Permits for Interior Improvements   Tenant
 
           
J.
  Substantial Completion of Interior Improvements   May 15, 2008   Tenant

     3. DEVELOPMENT OF PLANS FOR INTERIOR IMPROVEMENTS: Plans for the Interior
Improvements shall be developed in accordance with the following:
          A. Development of Preliminary Interior Plans: On or before the due
date specified in the Performance Schedule, Tenant shall cause the Architect to
prepare and deliver to Landlord for its review and approval preliminary plans
for the Interior Improvements (the “Preliminary Interior Plans”). Within ten
(10) days of receipt of the Preliminary Interior Plans, Landlord shall either
approve such plans in writing or notify Tenant in writing of its specific
objections to the Preliminary Interior Plans. Landlord shall not unreasonably
withhold its approval to Preliminary Interior Plans. If the Landlord so objects,
Tenant shall revise the Preliminary Interior Plans to address such objections in
a manner consistent with the parameters for the Interior Improvements set forth
in this Construction Agreement and shall resubmit such revised Preliminary
Interior Plans as soon as reasonably practicable to Landlord for its approval.
It is agreed that Tenant’s Preliminary Interior Improvement plans shall not
affect the exterior appearance of the Building, Shell, or the structural
integrity of the Building Shell. Landlord understands that Tenant may want, at
its sole cost and expense, to incorporate a connecting link between Buildings 5
and 6; a service and utility yard which are specific to and appropriate for
biotech laboratory and/or manufacturing facilities (“Other Tenant
Improvements”). Provided such Other Tenant Improvements (i) are approved by the
governing authorities, (ii) do not adversely affect the structural integrity or
the appearance of the Building Shell (it being agreed by Landlord and Tenant
that such connecting link between Buildings 5 and 6, whether by a bridge or a
building structure which is designed to be structurally and esthetically
compatible with Buildings 5 and 6 shall not be deemed to adversely affect the
appearance of the Building Shell and shall not be required by Landlord to be
removed at the end of the Term of the Lease), and (iii) comply with the
covenant, condition, or restriction affecting the subject property, Landlord
shall not unreasonably object to said Other Tenant Improvements (which Tenant
shall be one hundred percent (100%) responsible and liable for all cost and
expense related thereto, including but not limited to the cost and expense of
construction, the related fees and permits, the maintenance, repair and
replacement of said Other Tenant Improvements).. When the revised Preliminary
Interior Plans are resubmitted to Landlord, Landlord shall either approve such
plans in writing or notify Tenant of any further objections in writing within
five (5) days after receipt thereof. If Landlord has further objections to the
revised Preliminary Interior Plans, Landlord and Tenant shall immediately meet
and confer and together shall apply the standards set forth in this Construction
Agreement to resolve Landlord’s objections and incorporate such resolution into
the Preliminary Interior Plans, which process Landlord and Tenant shall cause to
be completed within five (5) days after the conclusion of the five (5) day
period referred to in the immediately preceding sentence. In resolving
Landlord’s objections, the parties agree to act reasonably so as to promptly
finalize the Preliminary Interior Plans.

 



--------------------------------------------------------------------------------



 



          B. Development of Final Interior Plans: Once the Preliminary Interior
Plans have been approved by Landlord and Tenant, Tenant shall cause Architect to
complete and submit to Landlord for its approval final plans for the Interior
Improvements by the due date specified in the Performance Schedule which are the
logical and reasonable development of the Preliminary Interior Plans. Landlord
shall approve in writing the final plans for the Interior Improvements or notify
Tenant in writing of its specific objections by the due date specified in the
Performance Schedule. The final plans so approved by Landlord and Tenant
(including all changes made to resolve Landlord’s objections approved by
Landlord and Tenant pursuant to the above) are referred to herein as the “Final
Interior Plans” and shall be considered Exhibit “B” to the Lease.
          C. Interior Improvement Permit: As soon as the Final Interior Plans
have been approved by Landlord and Tenant, Tenant shall apply for a building
permit for the Interior Improvements, and shall diligently prosecute to
completion pursuant to the Performance Schedule such approval process.
          D. Commencement of Interior Improvements: By the due date specified in
the Performance Schedule, Tenant shall commence construction for the Interior
Improvements and shall diligently prosecute such construction to completion,
using all reasonable efforts to achieve Substantial Completion of the Interior
Improvements by the date specified in the Performance Schedule.
     4. CONSTRUCTION OF IMPROVEMENTS: The Improvements to be constructed as part
of the Premises in connection with the Lease shall be paid for by the parties as
hereinafter set forth in Paragraph 5 and constructed in the following manner:
          A. Construction of Shell Improvements by Landlord: The Shell
Improvements have been constructed by Landlord in accordance with the Shell
Plans; it being agreed, however, that if the Shell Improvements, as constructed,
do not conform exactly to the plans and specifications as set forth in the
Shell, and the general appearance, structural integrity, and Tenant’s use and
occupancy of the Premises and the time required to construct the Interior
Improvements relating thereto are not unreasonably affected by such deviation,
it is agreed that the Commencement Date of the Lease, and Tenant’s obligation to
pay Rent thereunder, shall not be affected, and Tenant hereby agrees, in such
event, to accept the Shell as constructed by Landlord.
          B. Development and Construction of Interior Improvements by Tenant:
Within the time period reflected in the Performance Schedule, Tenant shall
commence and diligently cause to be completed all plans and specifications for
the Interior Improvements and obtain the required permits. Copies of all permits
and approvals shall be delivered to Landlord, at no cost to Landlord. Upon
obtaining all such permits and approvals, Tenant thereupon shall cause to be
constructed the Interior Improvements in accordance with the plans and
specifications approved by Landlord. Tenant shall, upon final approval by
Landlord of the Interior Improvement Plans, enter into a contract for the
construction of the Interior Improvements with the Prime Contractor, and shall
provide Landlord with a copy of said contract. Construction of the Interior
Improvements shall be completed three (3) years from the Lease Commencement
Date, subject to Acts of God, inclement weather, labor strikes, material
shortages and other causes beyond Tenant’s reasonable control (collectively
“Force Majeure Conditions”); provided that Tenant shall give Landlord written
notice of any Force Majeure Conditions within five (5) business days of first
experiencing any Force Majeure Condition. Notwithstanding the foregoing or
anything to the contrary in the Lease, Basic Rent and other sums due under the
Lease shall nevertheless be due and payable on the dates referenced in the Lease
regardless of whether or not Tenant has obtained permits and/or started and/or
completed construction of the Interior Improvements. All construction shall be
done in accordance with all applicable federal, state and local laws, rules and
regulations. In the event Tenant fails to complete construction of the Interior
Improvements within thirty-six (36) months, subject to any delay due to Force
Majeure Conditions, such failure shall constitute a material default by Tenant
hereunder, in which event Landlord may, at its option, terminate the Lease upon
written notice to Tenant provided Tenant does not complete said construction
within six (6) months from the date of said notice, and Landlord shall reserve
all rights and remedies thereunder against Tenant for breach of the Lease.
Landlord shall cooperate with Tenant in Tenant’s processing of all necessary
permits for construction of the Interior Improvements, however, Landlord shall
assume no responsibility nor incur any out of pocket costs in connection with
Tenant’s processing activities, and Landlord shall not be required to attend any
meetings or hearings with the City of Fremont (the “City”) staff or the City
Council.
          C. Letter of Credit Requirement: Prior to commencement of construction
of the Interior Improvements, Tenant shall deliver to Landlord an irrevocable
unconditional letter of credit issued for a period of forty-two (42) months (the
“Letter of Credit”) in the total dollar amount reasonably estimated by Tenant to
be necessary to construct the Interior Improvements (less the amount of
Landlord’s Interior Improvement Allowance) issued by an institutional lender
acceptable to Landlord. In the event Tenant and/or Landlord subsequently and
reasonably determines that the amount of said Letter of Credit does not

 



--------------------------------------------------------------------------------



 



cover the cost of the Interior Improvements, Tenant shall increase the Letter of
Credit amount accordingly within ten (10) days of receipt of written notice from
Landlord if Landlord is the party who discovers the deficiency or within ten
(10) days of Tenant’s discovery of such deficiency. The Letter of Credit shall
be unconditionally payable upon demand by Landlord, and Landlord shall be
entitled to draw upon the Letter of Credit, without proof, for the purpose of
completing construction of the Interior Improvements upon ten (10) days’ notice
to Tenant, in the event Tenant fails to pay any sums when due under any
construction contract for the Interior Improvements or to complete such
construction as and when required hereunder or in the event any liens are filed
against the Property. Upon delivery to Landlord of evidence of each interim
payment by Tenant of its portion of the cost of the construction of the Interior
Improvements from time to time during the course of such construction, Tenant
shall be entitled to cause a reduction in the face amount of the Letter of
Credit by a sum equal to such evidenced payment. Any amount drawn thereon which
is not so applied by Landlord shall be returned to Tenant. Upon written request
from Tenant, Landlord agrees to release the Letter of Credit to Tenant after the
following have been completed by Tenant: (a) completion of the Interior
Improvements; (b) Tenant’s delivery to Landlord of proof of payment for all
construction costs (including copies of signed checks, the related invoices and
unconditional lien releases from the General Contractor and all subcontractors);
(c) Tenant’s delivery to Landlord of a recorded Notice of Completion for the
Interior Improvements.
          D. Licensed Contractor Requirement: All construction of Interior
Improvements in the Premises shall be done by a licensed general contractor
approved by Landlord. The terms of the general contract for construction of the
Interior Improvements shall be reasonably agreed upon by and between Tenant and
such general contractor following consultation by Tenant with Landlord and/or
Landlord’s consultant (if Landlord so desires).
          E. Written Notice: Notwithstanding that Landlord has approved plans as
aforesaid, neither Tenant, its agents, employees, contractors, or
subcontractors, including without limitation engineers and surveyors, shall
enter upon the Premises to commence any work of construction or in preparation
of construction of the Interior Improvements except upon prior written notice to
Landlord, which notice shall be deemed given on the Execution Date.
          F. Construction of Interior Improvements by Tenant: Pursuant to the
Performance Schedule in Paragraph 2 above, Tenant shall construct Interior
Improvements within the Premises in accordance with plans and specifications to
be approved by Landlord. Tenant specifically agrees to build out and finish the
entire building and Tenant agrees to construct the Interior Improvements in the
offices and corridors based on Landlord’s standards as follows: (i) ten foot
ceilings with uniform grid; (ii) USG ultrawall panels (floor to ceiling) for all
non-load bearing walls; and (iii) ten foot by three foot single doors and ten
foot by six foot double doors, if any, and the doors leading to general lab
areas shall also be Landlord’s standard doors. All other finishes shall be
subject to Landlord’s reasonable approval. Landlord and Tenant agree, upon the
completion of the Interior Improvements, that the “as built” construction plans
for the Interior Improvements shall become Exhibit B to the Lease, and become
the interior configuration for Tenant’s surrender responsibilities as described
in Lease Paragraph 5, “Acceptance and Surrender of Premises” and Tenant shall
not be obligated or allowed to remove any Interior Improvements shown on the “as
built” construction plans added to the Lease as Exhibit B upon completion of the
Interior Improvements, unless such removal is requested by Tenant and approved
in writing by Landlord. Tenant hereby warrants to Landlord that all materials
shall be new or from Tenant’s currently existing inventory of new materials, and
all workmanship used by Tenant in the construction of said Interior Improvements
shall be of a quality which is, and shall conform to the standards which are,
consistent and compatible with the quality and specifications of Building 6.
Upon completion of construction of the Interior Improvements, Tenant shall, at
Tenant’s sole cost, deliver (i) three (3) copies of as-built plans on
reproducible mylars drawn to a minimum of 1/8” scale and (ii) a complete set of
as-built plans on CAD saved on one or more compact disks prepared by a licensed
engineer or architect of the Interior Improvements and Tenant shall file or
cause to be filed a Notice of Completion in accordance with all applicable laws,
a copy of which shall be delivered to Landlord within five days of said filing.
Such as-built plans shall certify that all Interior Improvements have been
constructed substantially in accordance with such plans.
Landlord’s approval of such Interior Improvements shall not be construed as
approval of any construction detail with respect to conformance to any
applicable City or governmental ordinance or code, and by approving such
Interior Improvements, Landlord assumes no liability or responsibility therefor,
or for any defect in any Interior Improvements constructed by Tenant.
Tenant shall be liable and shall fully and completely indemnify and hold
Landlord harmless from any cost, expense, claim, damage, obligation or liability
of any kind or nature whatsoever (including Landlord’s attorneys’ fees) which
occurs as a result of, in connection with, or in any way relating to said
Interior Improvements within the Leased Premises as set forth herein, including,
but not limited to faulty workmanship and loss, damage, injury or death related
to the construction of the Interior Improvements,

 



--------------------------------------------------------------------------------



 



during the course of construction and continuing during the Term of the Lease.
In the event of any claim assessed which is covered by the foregoing indemnity,
Tenant shall defend Landlord with legal counsel reasonably acceptable to
Landlord. Tenant shall, at Tenant’s sole cost and expense, obtain all necessary
permits required to construct and complete said Interior Improvements, and shall
comply with all applicable City or Governmental codes and ordinances in relation
to said Interior Improvements.
It is agreed that in the event Tenant does not complete the construction of the
approved Interior Improvements as required herein, said Lease is terminated
early as a result thereof, Tenant shall, at its sole cost and expense, upon
receipt of written notice by Landlord, immediately remove any and/or all
Interior Improvements (as requested to be removed by Landlord) made by Tenant
and return the Premises to the condition that existed prior to the installation
and/or construction of said Interior Improvements made by Tenant. In the event
Tenant does not immediately and timely comply with said request for removal and
restoration, it is hereby agreed that Landlord may have any and/or all of said
Interior Improvements removed and the Premises restored to its Shell condition
at the sole cost and expense of Tenant and with no liability to Landlord.
Tenant hereby assigns to Landlord, effective upon the later of (i) the Lease
Commencement Date, or (ii) the date said plans are approved, all of its interest
in and to the plans and specifications prepared for the Interior Improvements,
all studies, data and drawings with respect thereto (excluding any confidential
programming) prepared by or for Tenant, and the contracts and agreements
relating to such plans and specifications or studies, data and drawings, or to
the construction of the Interior Improvements, including but not limited to the
general contract therefor, but Landlord shall not have any obligation under
those contracts or agreements unless Landlord expressly agrees to assume such
obligation in writing. Following said assignment, Landlord shall not have the
right to exercise any rights of Tenant under those contracts and agreements or
with respect to such plans, specifications, studies, data and drawings except
(a) in the event of an uncured monetary default or material non-monetary default
by Tenant or (b) upon the termination of said Lease.
All of the terms of the Lease shall apply to any entry by Tenant pursuant to
this Paragraph 4F (including provisions of the Lease regarding indemnification
and insurance) with the exceptions related to the payment of monthly Basic Rent
and Additional Rent (except as otherwise noted in said Lease or this
Construction Agreement). Any entry or construction work by Tenant and its agents
in the Premises pursuant to Paragraphs 4.B and 4.F shall be undertaken at
Tenant’s sole risk. Tenant shall indemnify, defend and hold Landlord harmless
from any and all loss, damage, liability, expense (including reasonable
attorneys fees), claim or demand of whatsoever character direct or
consequential, including, but without limiting thereby the generality of the
foregoing, injury to or death of persons and damage to or loss of property
arising out of the exercise by Tenant of any early entry right granted
hereunder. The obligations of Tenant contained in this Paragraph 4.F shall
survive the expiration of this Construction Agreement.
          G. Interior Improvements Part of the Premises: All Interior
Improvements to the real property shall become and remain a part of the Premises
upon installation or construction and shall be the property of Landlord. Tenant
shall have only a leasehold interest therein, subject to all of the terms and
conditions of the Lease; however, all improvements to the Premises paid for
directly by Tenant shall remain the property of Tenant during the Lease Term,
for accounting purposes only, and Tenant shall have the right to depreciate the
same and claim and collect investment tax credits and all other tax savings with
respect to such improvements. None of the Interior Improvements shall be
encumbered, transferred, removed or materially altered, except as otherwise
provided in the Lease. Provided Tenant is not in default hereunder, Landlord
shall within ten (10) business days of receipt of Tenant’s written request to
Landlord to provide a waiver agreement for Tenant’s leased and/or financed trade
fixtures, equipment and other personal property within the Premises (which
request shall include a detailed itemization of said leased and/or financed
items to be referenced under said waiver). Landlord shall, after its review and
approval of said list, submit Landlord’s standard form waiver agreement (“Waiver
Agreement”) to Tenant and the respective third party for their execution. Upon
receipt of the fully executed Waiver Agreement, Landlord shall execute and
return Landlord’s Waiver Agreement to Tenant as soon as possible thereafter.
          H. Liens and Claims: During the construction of the Interior
Improvements and the installation of Tenant’s trade fixtures, Tenant shall keep
the Premises and the Property free from any liens arising out of any work
performed, materials furnished or obligation incurred by Tenant. In the event
that Tenant shall not, within twenty (20) days following notice of the
imposition of any such lien, cause the same to be released of record. Tenant may
bond such lien with a bond in accordance with applicable California law to pay
off said lien(s). In the event Tenant does not remove said lien as provided
herein, Landlord shall have, in addition to all other remedies provided herein
and by law, the right, but not the obligation, to cause the same to be released
by such means as Landlord shall deem proper, including

 



--------------------------------------------------------------------------------



 



payment of the claim giving rise to such lien. All sums paid by Landlord for
such purpose, and all expenses incurred by Landlord in connection therewith,
shall be payable to Landlord by Tenant within five (5) business days after
demand with interest at the highest interest rate allowable by law or Landlord
may at its option, draw or make a demand under the Security Deposit and/or
Letter of Credit to pay said Lien and have said Lien removed. Notwithstanding
the foregoing, Tenant shall have the right to contest any lien so filed,
however, Tenant must have said lien removed by a bond as described above or
otherwise removed from the Premises within twenty (20) days as referenced above.
          I. Inspection Following Completion of Interior Improvements: As soon
as the Interior Improvements are Substantially Completed (as that term is
defined herein), Landlord (or Landlord’s representative) and Tenant shall
conduct a joint walk-through of the Premises, and inspect such Interior
Improvements, using their best efforts to discover all incomplete or defective
construction related thereto. After such inspection has been completed, Landlord
or its representative shall prepare, and both parties shall sign, a list of all
“punch list” items which the parties agree are to be corrected by Tenant. Tenant
shall use reasonable efforts to complete and/or repair such “punch list” items
within thirty (30) days after executing such list.
     5. PAYMENT OF CONSTRUCTION COSTS:
          A. Shell Improvements: Landlord has furnished the Shell Improvements
existing as of the date of this Agreement at its cost. In the event any
additional cost related to the Shell Improvements are necessary as a result of
the Tenant’s Interior Improvements, said costs shall be paid one hundred percent
(100%) by Tenant.
          B. Landlord’s Interior Improvements Allowance: Landlord agrees to
furnish Tenant with an Interior Improvement allowance of One Hundred Twenty and
no/100 Dollars ($120.00) per square foot of gross leasable area within the
building (e.g., $13,174,320.00 based on the 109,786+ square foot Building and
not on the total Building size of 111,465 ± square feet) (hereinafter referred
to as the “Interior Improvement Allowance”). In addition to the Interior
Improvement Allowance, Landlord agrees to reimburse Tenant for fifty percent
(50%) of Tenant’s out of pocket cost, up to a maximum of an aggregate total
amount of $50,000 for both Buildings 5 and 6, for any costs incurred by Tenant
which are necessary to remediate problems in the slab floor of the Premises
caused by moisture and cracking in excess of what would be expected for a
building in the Ardenwood area. The excess moisture and excess cracking, if any,
shall reasonably be determined by a third party professional by making moisture
vapor tests and by taking floor core samples from the first floor of the
Premises. The parties hereto understand and agree, that said reimbursement shall
not include any cost Tenant may incur for testing or samples or for any cost
other than the cost to correct the excessive moisture and excessive cracking of
said floor as reflected in the results from the aforementioned tests (which cost
to correct excludes normal cement floor cracking and normal moisture vapor for
buildings in the Ardenwood area). Said test shall be performed as soon as
reasonably possible under Tenant‘s direction and a report shall be delivered to
both parties within thirty (30) days of the execution of this Lease. Landlord
shall reimburse Tenant for its share as referenced above within thirty (30) days
of receipt of proof of payment from Tenant and an unconditional signed lien
release. Notwithstanding anything to the contrary herein, Landlord shall not
provide an allowance on the Building Connector. The Interior Improvement
Allowance shall be considered Landlord’s total monetary contribution with
respect to the Interior Improvements, which allowance shall be used for the
payment of the direct cost of constructing the approved Interior Improvements.
Tenant is obligated to pay directly all costs for permits, license, and fees of
any type, builder’s risk insurance, real property taxes (as referenced in
Paragraph 8 (“Tax Increases During Construction Period”) and for its furniture,
lab equipment, personal property, trade fixtures, and the Building Connector
(collectively “Non-Interior Improvement Items”) The parties agree that none of
Landlord’s Interior Improvement Allowance shall be used for Non-Interior
Improvement Items. Notwithstanding anything to the contrary herein, the Interior
Improvement Allowance shall be used only for real property improvements.
          C. Liability for Interior Improvement Costs Above Landlord’s Interior
Improvement Allowance: It is further agreed that Tenant shall be responsible for
and pay one hundred percent (100%) of the interior improvement costs relating to
the Interior Improvements in excess of those that are paid for with the Interior
Improvement Allowance (collectively “Interior Improvement Costs”). In addition,
Tenant shall be responsible for and pay any additional construction costs and
expenses related to modification of the Shell Improvements occasioned by changes
or modifications, if any, to the existing shell that are necessary to
accommodate the approved Interior Improvements, including, but not limited to
the Other Tenant Improvements.
          D. Manner of Reimbursement to Tenant: If the total Interior
Improvement Costs exceeds the Interior Improvement Allowance, Tenant shall pay
one hundred percent (100%) of each progress payment due to the contractor
constructing the Interior Improvements, and submit to Landlord a request for
reimbursement which bears the same relationship to the total amount of the
progress payment in question

 



--------------------------------------------------------------------------------



 



as the amount Landlord is obligated to pay for the cost of constructing the
Interior Improvements. For purposes of illustration only, if the total Interior
Improvement cost (excluding the Non-Interior Improvement Items) of constructing
the Interior Improvements is estimated to be $30,000,000.00 then Tenant’s share
thereof would be $16,825,680.00 (the excess over Landlord’s total Interior
Improvement Allowance of $13,174,320.00 assuming the area of the building is
109,786+ square feet), or 56.09% of the total Interior Improvements Cost. If the
first progress payment due the contractor is $100,000.00 then Tenant’s share of
such progress payment would be $56,090.00 (or 56.09% of such progress payment),
and Tenant would submit a request to Landlord for reimbursement of 43.91% of
such progress payment, or $43,910.00. With each request for reimbursement,
Tenant shall provide Landlord with a copy of the related invoice(s), copies of
the paid check(s) representing payment of said invoice(s) and copies of
conditional lien releases signed by the general contractor in charge of the
Interior Improvements. Landlord shall pay within fifteen (15) business days of
receipt of all the required documents its prorata share of said payment. For
each succeeding progress payment, Tenant would likewise be obligated for 56.09%
thereof, with the exception that Landlord, at its option, may retain (i) a pro
rata share of the final ten percent (10%) of the Interior Improvement contract
until 62 days after recordation of a Notice of Completion on the Premises for
which Tenant is responsible for having recorded, and (ii) if applicable, the
amount of one hundred fifty percent (150%) of the claim secured by any lien
which may, notwithstanding the conditional lien releases signed by such general
contractor, have been filed against the Premises. If Tenant fails to pay any
amount when due, then Landlord may after five (5) days written notice (but
without the obligation to do so) draw on the Letter of Credit or the Security
Deposit and advance such funds on Tenant’s behalf, and Tenant shall be obligated
to restore the Letter of Credit to its original amount and reimburse Landlord
for all costs incurred by Landlord in advancing such funds.
          E. Construction Contract for Interior Improvements: The Interior
Improvements shall be constructed, in conformance (except as provided above)
with the Final Interior Plans approved by Landlord and Tenant and Tenant shall
within a reasonable period thereafter enter into a contract with the Prime
Contractor to construct said Interior Improvements. A copy of said executed
contract shall be provided to Landlord immediately thereafter.
     6. CHANGES, MODIFICATIONS, OR ADDITIONS TO THE PLANS, SPECIFICATIONS AND/OR
PREMISES: Once the Final Interior Plans have been finally approved by Landlord
and Tenant, then thereafter Tenant shall not have the right to order extra work
or change orders (except for de minimis changes which will not materially or
substantially impact or affect Tenant’s use of the Premises) with respect to the
construction of the Interior Improvements without the prior written consent of
Landlord, which consent shall not be unreasonably withheld. All extra work or
change orders requested by Tenant shall be made in writing, shall specify the
amount of delay or the time saved resulting therefrom, and shall become
effective and a part of the approved plans once approved in writing by both
parties.
     7. DELIVERY OF DOCUMENTS: Tenant shall, within thirty (30) days after
issuance, deliver to Landlord any temporary or permanent certificate of
occupancy issued by the City of Fremont with respect to any of the Interior
Improvements. Notwithstanding anything to the contrary, Tenant shall diligently
pursue obtaining any and all such certificates of occupancy.
     8. TAX INCREASES DURING CONSTRUCTION PERIOD: Notwithstanding anything to
the contrary in this agreement, in the event prior to the Commencement Date
there is an interim or supplemental reassessment of the Premises based upon the
added value of the Interior Improvements, then upon the Lease Commencement Date,
Tenant shall pay to Landlord, within thirty (30) days prior to the due date
reflected on the related tax statement received from the tax assessor for
Alameda County, any interim or supplemental taxes (but no penalties or interest
in connection therewith unless Tenant fails to pay said amounts due by the
respective dates referenced above) that have been levied against the Premises
and are attributable to the added value of the Interior Improvements during the
period prior to the Lease Commencement Date and any such supplemental taxes that
may be levied against the Premises thereafter.
     9. AUTHORITY TO EXECUTE. The parties executing this Agreement hereby
warrant and represent that they are properly authorized to execute this
Agreement and that the individuals executing this Agreement are authorized to
bind the parties to all of the terms, covenants and conditions of this
Agreement.
     10. CHOICE OF LAW/VENUE; SEVERABILITY. This Agreement shall in all respects
be governed by and construed in accordance with the laws of the County of Santa
Clara in the State of California and each party specifically stipulates to venue
in Santa Clara County. If any provisions of this Agreement shall be invalid,
unenforceable, or ineffective for any reason whatsoever, all other provisions
hereof shall be and remain in full force and effect.

 



--------------------------------------------------------------------------------



 



(SIGNATURES ON FOLLOWING PAGE)
     IN WITNESS WHEREOF, Landlord and Tenant have executed this Agreement as of
the day and year last written below.

                  LANDLORD:       TENANT:
 
                JOHN ARRILLAGA SURVIVOR’S TRUST       GENITOPE CORPORATION      
      a Delaware corporation
 
               
By
  /s/ John Arrillaga       By   /s/ Dan W. Denney, Jr.
 
               
 
  John Arrillaga, Trustee           Dan W. Denney, Jr., Ph.D., CEO
 
               
Date:
  May 18, 2005       Date:   May 19, 2005
 
               
 
                RICHARD T. PEERY SEPARATE       By   /s/ John Vuko
 
                PROPERTY TRUST           John Vuko, Chief Financial Officer
 
               
By
  /s/ Richard T. Perry       Date:   May 19, 2005
 
               
 
  Richard T. Peery, Trustee            
 
               
Date:
  May 18, 2005            
 
               

 